Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on January 27, 2021.


Status of Claims
Claims 1, 2, 3, 8, 9, 10, 15, 16 and 17 have been amended.
Claims 1-21 are currently pending and have been examined. 


	
	
	
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 states “sending an alert in to each…” Examiner believes this is typographical error and should read “sending an alert in response to each.” Claim 1 states "receiving an indication of a selection of the published promotional offer content from a one or more particular drummer devices of the plurality of drummer devices including a first drummer device associated with the first drummer account and a second drummer device associated with the second drummer account.” The claim requires receiving selection from “one” or more but then requires the selection to include a first device and a second device. Examiner believes this to be a typographical error, after reviewing the other independent claims, where the “one or more” should have been omitted.  Appropriate correction is required.   




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 are drawn to methods (i.e., a process) while claim(s) 8-21 is/are drawn to systems and computer program product (i.e., a machine/manufacture). As such, claims 1-21 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps:
establishing a merchant account, 
establishing a plurality of drummer accounts 
receiving a compensation relationship between a first drummer account and a second drummer account, wherein the compensation relationship establishes a tiered compensation schedule for the first drummer account and the second drummer account;
generating a promotional offer in association with the merchant account; associating one or more presentment triggers with the promotional offer content; publishing the promotional offer content, 
and associating the promotional offer content with one or more of the plurality of the drummer accounts; receiving indication of a selection of the published promotional offer content from a particular drummer device; 
generating a unique ID that associates the selected promotional offer content with the particular account; transmitting the unique ID to the drummer device of the particular drummer account; recognizing activation of at least one of the one or more presentment triggers; 04999 1010U3_roa20190722 docx-2-
each account having a compensation relationship with the alerted account in accordance with the tiered compensation schedule.
These steps, under its broadest reasonable interpretation, describe or set-forth managing sales promotions and transaction settlements, which amounts to “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.


Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"drummer device”
"merchant device” 
"a system”  
a “computer program product” 
sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the particular drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the activated one or more present triggers, the alert including the unique ID; 
an alerted drummer devices providing the unique ID associated with the alerted drummer device and the promotional offer content to one or more buyers that satisfy the one or more parameters of the activated one or more presentment triggers; 
in response to detecting an actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account and -crediting a financial account associated with the alerted drummer account associated with the unique ID.
The requirement to execute the claimed steps/functions "by merchant device" and/or "by drummer device" and/or "by a system;" and/ or “computer program product” is equivalent to adding the words ''apply it'' on a (see MPEP 2106.05(f)). 

The recited additional element(s) of “sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the particular drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the activated one or more present triggers, the alert including the unique ID ..." and “an alerted drummer devices providing the unique ID associated with the alerted drummer device and the promotional offer content to one or more buyers that satisfy the one or more parameters of the activated one or more presentment triggers" and “in response to detecting an actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account and crediting a financial account associated with the alerted drummer account associated with the unique ID”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Publishing the promotional offer content is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an 

Dependent claims 2-7, 9-14 and 16-21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14 and 16-21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "by merchant device" and/or "by drummer device" and/or "by a system;"" is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of ““sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the particular drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the activated one or more present triggers, the alert including the unique ID;  ..." and an alerted drummer devices providing the unique ID associated with the alerted drummer device and the promotional offer content to one or more buyers that satisfy the one or more parameters of the activated one or more presentment triggers" and “in response to detecting an actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account and crediting a financial account associated with the alerted drummer account associated with the unique ID”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the particular drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the activated one or more present triggers, the alert including the unique ID ..." and “an alerted drummer devices providing the unique ID associated with the alerted drummer device and the promotional offer content to one or more buyers that satisfy the one or more parameters of the activated one or more presentment triggers" and “in response to detecting an actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account and crediting a financial account associated with the alerted drummer account associated with the unique ID” " simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); which note the well-understood, routine, conventional nature of electronic recordkeeping in a database. Where similar to the above case (Alice v CLS Bank) the “claims at issue are directed to a patent-ineligible concept: the abstract idea of intermediated settlement, which is “‘a fundamental economic practice long prevalent in our system of commerce.” The method claims, which simply require generic computer implementation, fail to transform that abstract idea into a patent-eligible invention. Stating an abstract idea, adding the words “apply it with a computer,” simply combines two steps, with the same deficient result. Taking the claim elements separately, the functions performed by the computer at each step are purely conventional: creating and maintaining “shadow” accounts, obtaining data, adjusting account balances, and issuing automated instructions. They do not purport to improve the functioning of the computer itself or improve any other technology or technical field. The system claims are no different in substance from the method claims, reciting a handful of generic computer components configured to implement the same idea. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with 

Dependent claims 2-7; 9-14 and 16-21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7; 9-14 and 16-21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kothe et al. (2015/0254704) in view of O’Shea (2008/0052169).

Claim 1
Kothe et al. discloses a method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network.
establishing a merchant account with the remote server, wherein the merchant account is associated with the merchant device that is configured to access the merchant account over the network (Kothe [0007][0134]); See at least presenting, on a mobile device, one or more offer-creation interfaces by which a merchant enters offer parameters specifying an offer;” See also “In some cases, upon a lower-level employee creating an offer, an alert may be sent to a merchant mobile device of the supervisor employee, and the supervisor employee may be presented with an approval interface with inputs to approve or deny the offer before the offer issues.”
establishing a plurality of drummer accounts with a remote server, wherein each of plurality of the drummer accounts is associated with one of the plurality of drummer devices with each of the plurality of drummer devices being configured to access the associated drummer account over the network (Kothe [0147]); See “Onboarding consumers may include installing the above-described native application on consumer mobile devices or creating consumer accounts via the above-described web interface.” Where the consumer account is Applicant’s disclosed drummer account.
the merchant device, in response to input from a merchant, generating a promotional offer that is associated with the merchant account (Kothe [Figure 12A-C][0193]); Where the reference teaches “For instance, FIGS. 12A-C show examples of an offer creation interface [account] by which a merchant employee logs in to create offers (FIG. 12A) and creates the offer (FIGS. 12B and C)..” 
the merchant device; associating one or more presentment triggers with the promotional offer content, wherein each of the one or more presentment triggers includes one or more parameters (Kothe [0141]); See “the notification support module 926 receives a request from the merchant mobile device 912 to start an offer that has been created, and in response, sends instructions to consumer mobile devices 914 and 916 to alert the corresponding consumer in response to the consumer mobile devices 914 and 916 detecting entry into, or presence within, a geofence or other geographic location 936 (trigger event).” [0080]-[0083]
publishing the promotional offer content, wherein publishing the promotional offer content comprises enabling each of the plurality of drummer devices to access the promotional offer content through the network (Kothe [0164][Figure 4-5]); See “Some embodiments may alert consumers to an offer with the consumer mobile device, as indicated by block 1026. Alerting the consumer may include taking the steps described above with reference to FIGS. 5-7 to notify a consumer.”
receiving an indication of a selection of the published promotional offer content from a one or more particular drummer devices of the plurality of drummer devices including a first drummer device associated with the first drummer account and a second drummer device associated with the second drummer account (Kothe [0032][0065][0077]); See at least “the offers engine 12 of this embodiment presents offers to users; receives data from users about their interaction with the offers…and facilitates the processing of compensation from merchants ( either directly or through affiliate networks) as a result of users accepting…”


receiving a compensation relationship between a first drummer account and a second drummer account, wherein the compensation relationship establishes a tiered compensation schedule for the first drummer account and the second drummer account (O’Shea [Figure 5][Figure 10][0013]); See at least “the present invention provides a variable benefit coupon offer issuing system that increases the benefit of a recipient's coupon when the recipient forwards a duplicate or similar coupon to another recipient.”
generating a unique ID for each of the one or more particular drummer devices, wherein each unique ID uniquely associates the selected promotional offer content with only one of the one or more drummer accounts of the one or more particular drummer devices as an offeror of the promotional offer and each of the drummer accounts having a compensation relationship with the offeror drummer account; transmitting each unique ID to only the particular drummer device associated with the particular drummer account associated with the unique ID (O’Shea [0222][0223][0224]) See at least “a domain name of a web site associated with the coupon offer issuer server 152 of the URL has a unique code or recipient identifier attached to it.”  See also “The unique session key or identifier allows downstream recipients to forward a duplicate of the coupon to further downstream recipients in such a way that identifies them to the coupon offer issuer server 152 as the forwarding recipient when the further downstream recipients use the URL to receive a duplicate of the coupon.”
recognizing activation of at least one of the one or more presentment triggers (O’Shea [0108][0243][Figure 7]); See at least “an indication or message is received that a recipient of a coupon from an upstream recipient has completed an activity or qualifying action triggering an increase in the benefit of the upstream recipients' coupon.”
sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the particular drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the activated one or more present triggers, the alert including the unique ID (O’Shea [0108][0243][0248]); Where the reference teaches that an indication message is received [alert] and that each time a recipient of the coupon who performs a qualifying action and then redeems the coupon, a notice is sent. 
an alerted drummer devices providing the unique ID associated with the alerted drummer device and the promotional offer content to one or more buyers that satisfy the one or more parameters of the activated one or more presentment triggers (O’Shea [0225]); See “When the recipient [alerted drummer device] forwards the coupon to any downstream recipients, the recipient includes the identifier and/or pass code [unique ID] to identify the recipient [alerted drummer device] who forwarded the coupon to the coupon offer issuer server [buyer]. Where the downstream recipient only receives the coupon fs they qualify or satisfy the action or parameter [0012].
in response to detecting an actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account and crediting a financial account associated with the alerted drummer account associated with the unique ID and each drummer account having a compensation relationship with the alerted drummer account in accordance with the tiered compensation schedule (O’Shea [0105][0108]). See at least “If the initial recipient forwards the coupon to a downstream recipient, even after the initial recipient has redeemed the coupon, the initial recipient may see an increase in his or her benefit of the coupon [compensation relationship] when the downstream recipient completes a qualifying action, such as registering, redeeming, or forwarding the coupon.”  See [0222][0223][0224] for disclosure of the unique ID.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing sales promotions and transaction settlements, as taught by Kothe, the method of a tiered or variable compensation schedule, as taught by O’Shea, to encourage users to target and share offers with other users who will be more likely to take advantage of the offer.





Claim 2
Kothe et al. discloses the following limitations as shown:
generating analytics associated with the published promotional offer (Kothe [0054]); See “The illustrated analytics data store 62 may store a plurality of records about historical interactions with the offers engine 12, such as aggregate statistics about the performance of various offers. In some embodiments, the analytics data store 62 stores a plurality of transaction records, each transaction record identifying an offer that was accepted by a user at a merchant, the merchant, the time of presentation of the offer to the user, and an indicator of whether the merchant has compensated the entity operating the offers engine 12 for presentation of the offer to the user.
receiving instructions to modify the promotional offer; and publishing a modified promotional offer (Kothe [0143]). See “Based on the statistics, a merchant mobile device 912 may be used to request changes to an offer…”

Claim 3
Kothe et al. discloses the following limitations as shown:
wherein the analytics comprise one or more of a number of times the published promotional offer has been selected, a number of times a unique ID has been generated, a number of times a unique ID has been transmitted to the merchant device, and a number of times a unique ID has been transmitted to a drummer device (Kothe [0143]). See at least “In some cases, the offer tracker 930 may calculate and provide statistics, such as the number of instances that have been reserved for a given offer, the number of instances that have been redeemed for a given offer, and statistics on consumers who have reserved or redeemed an offer, such as statistics reflecting information in the user data store.”





Claim 4
Kothe et al. discloses the following limitations as shown:
wherein the unique ID comprises a QR code  (Kothe [0174]). See “Presenting the reserved offer instance may include emitting a signal by which the unique offer instance identifier is conveyed to the merchant mobile device. For instance, some embodiments may compose a two-dimensional barcode, such as a QR code…” Newly cited O’Shea also teaches this at paragraph [0225].

Claim 5
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a geographic location data  (Kothe [0084]). See “In some embodiments, the offers engine 12 may provide such offers to a user in response to a user's traversal of a geofence.”

Claim 6
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a time of day  (Kothe [0070][0090]). 

Claim 8
Kothe et al. discloses the following limitations:
the merchant device configured to enable a merchant to generate a promotional offer in association with the merchant account, (Kothe [Figure 12A-C][0193]); Where the reference teaches “For instance, FIGS. 12A-C show examples of an offer creation interface [account] by which a merchant employee logs in to create offers (FIG. 12A) and creates the offer (FIGS. 12B and C)..”
wherein the promotional offer includes  one or more presentment triggers associated with the promotional offer, wherein each of the one or more presentment triggers defines one or more See “the notification support module 926 receives a request from the merchant mobile device 912 to start an offer that has been created, and in response, sends instructions to consumer mobile devices 914 and 916 to alert the corresponding consumer in response to the consumer mobile devices 914 and 916 detecting entry into, or presence within, a geofence or other geographic location 936 (trigger event).” 
and the merchant device further configured to associate the promotional offer with one or more of the plurality of the drummer accounts; (Kothe [0141]); See “the notification support module 926 receives a request from the merchant mobile device 912 to start an offer that has been created, and in response, sends instructions to consumer mobile devices 914 and 916 to alert the corresponding consumer in response to the consumer mobile devices 914 and 916 detecting entry into, or presence within, a geofence or other geographic location 936 (trigger event).” [0080]-[0083]
Kothe does not teach a tiered compensation schedule. O’Shea teaches:
a first server enabled establish a merchant account wherein the merchant account is associated with a merchant device configured to access the merchant account on the first server over a network; a second server enabled to establishing a plurality of drummer accounts, wherein each of the plurality of the drummer accounts is associated with a single drummer device, wherein each drummer device is configured to access the associated drummer account on the second server over a network; the second server further enabled to receive a compensation relationship between a first drummer account and one or more other drummer accounts, wherein the compensation relationship establishes a tiered compensation schedule for the first drummer account and the one or more other drummer accounts (O’Shea [0114][Figure 2]) Where the reference teaches “the coupon offer provider servers 166, 168, 170 may be used to track distribution of coupons. Coupon offer provider servers may be associated with retailers, manufacturers, a chain or collection of stores, etc.” 
O’Shea does not explicitly disclose the functions of a first and second servers. However, O’Shea teaches multiple separate coupon offer provider servers 166, 168, 170 that may be used to track distribution of coupons. It would have been obvious to a person having ordinary skill in the art at the time the invention 
the first server further configured to receive a selection of the promotional offer from one or more drummer devices and in response, generating separate unique IDs that uniquely associates the selected promotional offer with a particular drummer account associated with a particular drummer device and each of the one or more other drummer accounts and transmitting each of the separate unique IDs to the particular drummer device (O’Shea [0222][0223][0224]) See at least “a domain name of a web site associated with the coupon offer issuer server 152 of the URL has a unique code or recipient identifier attached to it.”  See also “The unique session key or identifier allows downstream recipients to forward a duplicate of the coupon to further downstream recipients in such a way that identifies them to the coupon offer issuer server 152 as the forwarding recipient when the further downstream recipients use the URL to receive a duplicate of the coupon.”
the first server further configured to recognize activation of at least one of the one or more presentment triggers and in response, sending an alert in to each of the drummer devices that have selected the promotional offer content and that satisfy the one or more parameters of the presentment trigger, the alert including the unique ID associated with the promotional offer and the particular drummer device  (O’Shea [0108][0243][0248]); Where the reference teaches that an indication message is received [alert] and that each time a recipient of the coupon who performs a qualifying action and then redeems the coupon, a notice is sent. See paragraph [0114] and [Figure 2] where separate servers are disclosed.
recognizing an activation of at least one of the one or more presentment triggers  (O’Shea [0108][0243][Figure 7]); See at least “an indication or message is received that a recipient of a coupon from an upstream recipient has completed an activity or qualifying action triggering an increase in the benefit of the upstream recipients' coupon.”
sending an alert in response to recognizing activation of at least one of the one or more presentment triggers, to each of the drummer devices that have selected the promotional offer Where the reference teaches that an indication message is received [alert] and that each time a recipient of the coupon who performs a qualifying action and then redeems the coupon, a notice is sent.
the drummer device configured to present the unique ID to one or more buyers that satisfy the one or more parameters of the at least one or more presentment triggers (O’Shea [0225]); See “When the recipient [alerted drummer device] forwards the coupon to any downstream recipients, the recipient includes the identifier and/or pass code [unique ID] to identify the recipient [alerted drummer device] who forwarded the coupon to the coupon offer issuer server [buyer]. Where the downstream recipient only receives the coupon fs they qualify or satisfy the action or parameter [0012].
the first server further configured to detect an actuation of the unique ID by a buyer and, in response debiting a financial account associated with the merchant account; and crediting a financial account associated with the alerted drummer account associated with the unique ID and each of the one or more other drummer accounts in accordance with the compensation schedule (O’Shea [0105][0108]). See at least “If the initial recipient forwards the coupon to a downstream recipient, even after the initial recipient has redeemed the coupon, the initial recipient may see an increase in his or her benefit of the coupon [compensation relationship] when the downstream recipient completes a qualifying action, such as registering, redeeming, or forwarding the coupon.”  See [0222][0223][0224] for disclosure of the unique ID. See paragraph [0114] and [Figure 2] where separate servers are disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing sales promotions and transaction settlements, as taught by Kothe, the method of a tiered or variable compensation schedule, as taught by O’Shea, to encourage users to target and share offers with other users who will be more likely to take advantage of the offer.

Claim 9
Kothe et al. discloses the following limitations as shown:
generate analytics associated with the promotional offer receive instructions to modify the promotional offer (Kothe [0054]); See “The illustrated analytics data store 62 may store a plurality of records about historical interactions with the offers engine 12, such as aggregate statistics about the performance of various offers. In some embodiments, the analytics data store 62 stores a plurality of transaction records, each transaction record identifying an offer that was accepted by a user at a merchant, the merchant, the time of presentation of the offer to the user, and an indicator of whether the merchant has compensated the entity operating the offers engine 12 for presentation of the offer to the user.
modify promotional offer (Kothe [0143]). See “Based on the statistics, a merchant mobile device 912 may be used to request changes to an offer…”

Claim 10
Kothe et al. discloses the following limitations as shown:
wherein the analytics generated by the first server comprise one or more of a number of times the promotional offer has 04999 1010U3_rfoa20200122 docx-5-been selected, a number of times a unique ID has been generated, a number of times a unique ID has been transmitted to the merchant device, and a number of times a unique ID has been transmitted to a drummer device. (Kothe [0143]) See at least “In some cases, the offer tracker 930 may calculate and provide statistics, such as the number of instances that have been reserved for a given offer, the number of instances that have been redeemed for a given offer, and statistics on consumers who have reserved or redeemed an offer, such as statistics reflecting information in the user data store.” See [0138] where the reference teaches reports coming from multiple separate servers.

Claim 11
Kothe et al. discloses the following limitations as shown:
wherein the unique ID comprises a QR code (Kothe [0174]) See “Presenting the reserved offer instance may include emitting a signal by which the unique offer instance identifier is conveyed to the merchant mobile device. For instance, some embodiments may compose a two-dimensional barcode, such as a QR code…” Newly cited O’Shea also teaches this at paragraph [0225].

Claim 12
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a geographic location data (Kothe [0084]). See “In some embodiments, the offers engine 12 may provide such offers to a user in response to a user's traversal of a geofence.”

Claim 13
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a time of day (Kothe [0070][0090]).

Claim 15
Kothe et al. discloses the following limitations as shown:
establishing a merchant account with a remote server, wherein the merchant account is associated with a merchant device configured to access the merchant account over a network; (Kothe [0007][0134]) See at least presenting, on a mobile device, one or more offer-creation interfaces by which a merchant enters offer parameters specifying an offer,;” See also “In some cases, upon a lower-level employee creating an offer, an alert may be sent to a merchant mobile device of the supervisor employee, and the supervisor employee may be presented with an approval interface with inputs to approve or deny the offer before the offer issues.” See [0138] where the reference teaches separate servers.
establishing a plurality of drummer accounts with a remote server, wherein each of plurality of the drummer accounts is associated with a drummer device configured to access the drummer account over a network; a merchant, utilizing the merchant device (Kothe [0147]) See “Onboarding consumers may include installing the above-described native application on consumer mobile devices or creating consumer accounts via the above-described web interface.”
the merchant device generating a promotional offer that is associated with the merchant account  (Kothe [Figure 12A-C][0193]); Where the reference teaches “For instance, FIGS. 12A-C show examples of an offer creation interface [account] by which a merchant employee logs in to create offers (FIG. 12A) and creates the offer (FIGS. 12B and C)...”
from the merchant device, associating one or more presentment triggers with the promotional offer, wherein each presentment trigger defines one or more parameters (Kothe [0141]); See “the notification support module 926 receives a request from the merchant mobile device 912 to start an offer that has been created, and in response, sends instructions to consumer mobile devices 914 and 916 to alert the corresponding consumer in response to the consumer mobile devices 914 and 916 detecting entry into, or presence within, a geofence or other geographic location 936 (trigger event).” [0080]-[0083]
publishing the promotional offer, wherein publishing the promotional offer comprises associating the promotional offer with one or more of the plurality of the drummer accounts; (Kothe [0164][Figure 4-5]). See “Some embodiments may alert consumers to an offer with the consumer mobile device, as indicated by block 1026. Alerting the consumer may include taking the steps described above with reference to FIGS. 5-7 to notify a consumer.”
receiving indication of a selection of the published promotional offer from a particular drummer account (Kothe [0032][0065][0077]); See at least “the offers engine 12 of this embodiment presents offers to users; receives data from users about their interaction with the offers…and facilitates the processing of compensation from merchants ( either directly or through affiliate networks) as a result of users accepting…”
Kothe does not teach a tiered compensation schedule. O’Shea teaches:
receiving a compensation relationship between a first drummer account and one or more other drummer accounts, wherein the compensation relationship establishes a tiered compensation schedule for the first drummer account and the one or more other drummer accounts (O’Shea [Figure 5][Figure 10][0013]); See at least “the present invention provides a variable benefit coupon offer issuing system that increases the benefit of a recipient's coupon when the recipient forwards a duplicate or similar coupon to another recipient.”
generating a unique ID that associates the selected promotional offer with the particular drummer account and that identifies the one or more other drummer accounts in accordance with the received compensation relationship;; transmitting the unique ID to the drummer device of the particular drummer account; (O’Shea [0222][0223][0224]) See at least “a domain name of a web site associated with the coupon offer issuer server 152 of the URL has a unique code or recipient identifier attached to it.”  See also “The unique session key or identifier allows downstream recipients to forward a duplicate of the coupon to further downstream recipients in such a way that identifies them to the coupon offer issuer server 152 as the forwarding recipient when the further downstream recipients use the URL to receive a duplicate of the coupon.”
recognizing an activation of at least one of the one or more presentment triggers; (O’Shea [0108][0243][Figure 7]); See at least “an indication or message is received that a recipient of a coupon from an upstream recipient has completed an activity or qualifying action triggering an increase in the benefit of the upstream recipients' coupon.”
sending an alert in response to recognizing activation of at least one of the one or more presentment triggers to each of the drummer devices that have selected the promotional offer and that satisfy the one or more parameters of the activated at least one presentment trigger, the alert including the unique ID (O’Shea [0108][0243][0248]); Where the reference teaches that an indication message is received [alert] and that each time a recipient of the coupon who performs a qualifying action and then redeems the coupon, a notice is sent.
the drummer device presenting the unique ID to one or more buyers that satisfy the one or more parameters of the activated presentment triggers (O’Shea [0225]); See “When the recipient [alerted drummer device] forwards the coupon to any downstream recipients, the recipient includes the identifier and/or pass code [unique ID] to identify the recipient [alerted drummer device] who forwarded the coupon to the coupon offer issuer server [buyer]. Where the downstream recipient only receives the coupon fs they qualify or satisfy the action or parameter [0012].
in response to receiving the actuation of the unique ID by a particular buyer, debiting a financial account associated with the merchant account; and crediting a financial account associated with the alerted drummer account associated with the unique ID and the one or more other drummer accounts in accordance with the compensation schedule  (O’Shea [0105][0108]). See at least “If the initial recipient forwards the coupon to a downstream recipient, even after the initial recipient has redeemed the coupon, the initial recipient may see an increase in his or her benefit of the coupon [compensation relationship] when the downstream recipient completes a qualifying action, such as registering, redeeming, or forwarding the coupon.”  See [0222][0223][0224] for disclosure of the unique ID.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing sales promotions and transaction settlements, as taught by Kothe, the method of a tiered or variable compensation schedule, as taught by O’Shea, to encourage users to target and share offers with other users who will be more likely to take advantage of the offer.

Claim 16
Kothe et al. discloses the following limitations as shown:
generating analytics associated with the published promotional offer; receiving instructions to modify the promotional offer (Kothe [0054]); See “The illustrated analytics data store 62 may store a plurality of records about historical interactions with the offers engine 12, such as aggregate statistics about the performance of various offers. In some embodiments, the analytics data store 62 stores a plurality of transaction records, each transaction record identifying an offer that was accepted by a user at a merchant, the merchant, the time of presentation of the offer to the user, and an indicator of whether the merchant has compensated the entity operating the offers engine 12 for presentation of the offer to the user.
 publishing a modified promotional offer (Kothe [0143]). See “Based on the statistics, a merchant mobile device 912 may be used to request changes to an offer…”


Claim 17
Kothe et al. discloses the following limitations as shown:
wherein the analytics comprise one or more of a number of times the published promotional offer has been selected, a number of times a unique ID has been generated, a number of times a unique ID has been transmitted to the merchant device, and a number of times a unique ID has been transmitted to a drummer device (Kothe [0143]) See at least “In some cases, the offer tracker 930 may calculate and provide statistics, such as the number of instances that have been reserved for a given offer, the number of instances that have been redeemed for a given offer, and statistics on consumers who have reserved or redeemed an offer, such as statistics reflecting information in the user data store.”

Claim 18
Kothe et al. discloses the following limitations as shown:
wherein the unique ID comprises a QR code  (Kothe [0174]) See “Presenting the reserved offer instance may include emitting a signal by which the unique offer instance identifier is conveyed to the merchant mobile device. For instance, some embodiments may compose a two-dimensional barcode, such as a QR code…” Newly cited O’Shea also teaches this at paragraph [0225].

Claim 19
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a geographic location data (Kothe [0084]). See “In some embodiments, the offers engine 12 may provide such offers to a user in response to a user's traversal of a geofence.”
Claim 20
Kothe et al. discloses the following limitations as shown:
wherein the at least one of the one or more presentment triggers comprises a time of day  (Kothe [0070][0090]).
Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kothe et al (2015/0254704) and O’Shea (2008/0052169) in view of Perlman et al. (2011/0106601).

Claim 7
Kothe et al. discloses a method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network. Kothe does not teach a tiered compensation schedule. O’Shea teaches this. Neither disclose one or more presentment triggers comprising a commission rate Perlman et al. teaches:
wherein the at least one of the one or more presentment triggers comprises a commission rate (Perlman et al. [0046]). Examiner uses paragraph [0041] that teaches that the commission is issued to a driver who refers a deal to a customer and gets a commission when the customer activates the deal (referral). The reference teaches that promotion (commission) is issued when upon a successful friend referral.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network and using a tiered compensation schedule, as taught by Kothe and O’Shea, the method of one or more presentment triggers comprising a commission rate, as taught by Perlman, to provide more attractive incentives to users.








Claim 14
Kothe et al. discloses a method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network. Kothe does not teach a tiered compensation schedule. O’Shea teaches this. Neither disclose one or more presentment triggers comprising a commission rate Perlman et al. teaches:
wherein the at least one of the one or more presentment triggers comprises a commission rate (Perlman et al. [0046]). Examiner uses paragraph [0041] that teaches that the commission is issued to a driver who refers a deal to a customer and gets a commission when the customer activates the deal (referral). The reference teaches that promotion (commission) is issued when upon a successful friend referral.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network and using a tiered compensation schedule, as taught by Kothe and O’Shea, the method of one or more presentment triggers comprising a commission rate, as taught by Perlman, to provide more attractive incentives to users.

Claim 21
Kothe et al. discloses a method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network. Kothe does not teach a tiered compensation schedule. O’Shea teaches this. Neither disclose one or more presentment triggers comprising a commission rate Perlman et al. teaches:
wherein the at least one of the one or more presentment triggers comprises a commission rate (Perlman et al. [0046]). Examiner uses paragraph [0041] that teaches that the commission is issued to a driver who refers a deal to a customer and gets a commission when the customer activates the deal (referral). The reference teaches that promotion (commission) is issued when upon a successful friend referral.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing sales promotions and transaction settlements in a distributed system including a plurality of drummer devices and a merchant device all communicatively coupled to a remote server through a network and using a tiered compensation schedule, as taught by Kothe and O’Shea, the method of one or more presentment triggers comprising a commission rate, as taught by Perlman, to provide more attractive incentives to users.


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Examiner acknowledges the amendments to the claims, however the claim amendments do not overcome the rejection of record. Further explanation above.

Applicant argues: The applicant has amended the claims to include "significantly more"

Examiner does not agree and maintains that the amended claim language is directed to a judicial exception without significantly more. Applicant has amended the claims to more particularly recite that one or more drummer accounts may be have a compensation relationship with each other and the unique ID generated for a promotional offer incorporates the compensation schedule of the various drummers in a compensation relationship which is still a part of the abstract idea defined as “certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).” Further explanation above.



Applicant's arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to more particularly recite that one or more drummer accounts may be have a compensation relationship with each other and the unique ID generated for a promotional offer incorporates the compensation schedule of the various drummers in a compensation relationship. See O’Shea (2008/0052169) as cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681